Per Curiam.

The question has already been decided, in the case of The People v. Gardner.* The prisoner, therefore, is entitled to his discharge. But we think it proper to order, that he be detained in prison for three weeks; and in the mean time, let notice be given to the *479executive of the state of Neiv-Jersen, that the prisoner is j J 1 detained on a charge of felony committed in that state; and if no application be made for the delivery of the prisoner, within that time, he must be discharged.

 Ante, p. 477.